4400 Route 9 South, Suite 1000 Freehold, NJ 07728 Phone: (646)961-4459 Fax: (917) 591-6747 www.springcreekcapital.net February 21, 2012 Accounting Branch Chief Securities and Exchange Commission Washington, D.C. 20549 Attention:Melissa Rocha, Accounting Branch Chief Re:Staff Letters dated December 23, 2011 and February 10, 2012; SEC File No. 000-53339 Dear Ms. Melissa Rocha: As a result of your above mentioned letters we have filed Amendments to our (i) Form 10-K for Fiscal Year Ended December 31, 2010 to update the cover page to include our current address and telephone number and to include the report of the predecessor auditor that audited a portion of the cumulative data on January 18, 2011 and on February 21, 2012 we refiled the Amendment to include all the information required by Item 8 of Form 10-K, including the notes to the financial statements that were omitted in the Amendment No. 1 to the Form 10-K; and(ii) Form 10Q’s for the Fiscal Quarters ended March 31, June 30 and September 30, 2011 to include Exhibits 31.1 and 31.2 with the exact wording prescribed in Item 601(b)(310) (i) of Regulation S-K on January 18, 2012. If you have any additional questions, please do not hesitate to contact me. Sincerely, /s/Jan E. Chason Jan E. Chason Chief Financial Officer
